Order filed August 8, 2019.




                                     In The

                    Fourteenth Court of Appeals
                                 ____________

                              NO. 14-19-00336-CV
                                 ____________

  MICHAEL REILLY AND RAVAGO AMERICAS LLC D/B/A GENESIS
                     POLYMERS, Appellants

                                       V.

                  PREMIER POLYMERS, L.L.C, Appellee


                   On Appeal from the 80th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2018-47163


                                   ORDER

      On July 2, 2019, appellants and relators Michael Reilly and Ravago Americas
d/b/a Genesis Polymers filed a petition for writ of mandamus asking this court to
compel the Honorable Larry Weiman, presiding judge of the 80th District Court of
Harris County, to vacate his June 13, 2019 “Order Denying Defendants’ Motion to
Dismiss Pursuant to the Texas Citizens Participation Act” (the June 13 order) and
his June 25, 2019 “Trial Preparation Order”, pending in our court as No. 14-19-
00524-CV. See Tex. Gov’t Code Ann. § 22.221 (Supp.); see also Tex. R. App. P.
52. The petition argues that such orders violated the stay imposed by section
51.014(b) of the Texas Civil Practice and Remedies Code.

      “When an appeal from an interlocutory order is perfected, the appellate court
may make any temporary orders necessary to preserve the parties’ rights until
disposition of the appeal and may require appropriate security.” Tex. R. App. P. 29.3.
Rule 29.3 empowers courts of appeal to make any necessary temporary orders,
including stay orders. See In re Geomet Recycling, LLC, No. 18-0443, __S.W.3d __,
2019 WL 2482125, at *3 (Tex. June 14, 2019) (orig. proceeding).

      Pursuant to Rule 29.3, we ORDER the June 13 order and the June 25 Trial
Preparation Order STAYED until a final decision by this court on the appeal.



                                              PER CURIAM


Panel consists of Justices Christopher, Bourliot, and Zimmerer.




                                          2